Citation Nr: 0841510	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1969 to November 1971.  

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the veteran's claim of 
entitlement to TDIU.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board.  The veteran specifically 
waived local consideration of this evidence by the RO by 
written waiver.  See 38 C.F.R. § 20.1304 (2008).  

Issue not on appeal

While the appeal in the instant case was pending, on November 
9, 2007 the veteran filed a claim for a temporary total 
disability rating for his service-connected right eye 
disability due to convalescence under 38 C.F.R. § 4.30.  That 
claim was denied by the RO in a January 2008 decision.  To 
the Board's knowledge, the veteran has not disagreed with 
this determination.  Therefore, the issue is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include: 
status post traumatic cataract extraction with placement of 
intraocular lens, right eye, with photophobia, rated 30 
percent disabling; and headaches associated with the right 
eye disability, rated separately at 50 percent disabling.  A 
combined 70 percent disability rating is in effect.

2.  The medical and other evidence of record do not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his TDIU claim in a letter from 
the RO dated March 31, 2005, which informed the veteran 
"[y]ou may be entitled to compensation at the 100 percent 
rate if you are unable to secure and follow a substantially 
gainful occupation solely due to your service-connected 
disabilities."  The March 2005 letter also informed the 
veteran of the evidentiary requirements for TDIU.            
See the March 31, 2005 letter, page 6. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
veteran was also advised in the letters that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b):  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the March 2005 letter, 
page 1.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendment, which applies to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated November 28, 2007.  In 
any event, because the veteran's claim is now being denied by 
the Board, elements (4) and (5) are moot.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained VA and private treatment 
records of the veteran.  Further, the veteran was afforded 
several VA examinations, most recently in December 2007.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  As was detailed in the Introduction, 
the veteran testified before the undersigned Veterans Law 
Judge in August 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran is service-connected for status post traumatic 
cataract extraction with placement of intraocular lens, right 
eye, with photophobia, rated 30 percent disabling; and 
headaches associated with the above right eye disability, 
rated separately at 50 percent disabling.  A combined 70 
percent disability rating is in effect.  The veteran's 
contention is that these two service-connected disabilities, 
alone, cause him to be unemployable.

The veteran meets the criteria for schedular consideration of 
TDIU, with one service-connected disability ratable at 40 
percent or more [the headache disability], and a combined 
disability rating of 70 percent or higher.  The veteran's 
service-connected disabilities also meet the schedular 
criteria for consideration of TDIU under exception (2), 
discussed above [disabilities resulting from common etiology 
will be considered to be one disability for TDIU purposes].  
See 38 C.F.R. § 4.16(a)(2) (2008).  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's two 
disabilities, alone, do not foreclose his ability to follow a 
substantially gainful occupation.  

At the August 2008 hearing, the veteran testified that he was 
a carpenter by trade and that he has not worked since 2001.  
See the August 2008 hearing transcript, pages 3 and 10.  The 
veteran contends he never has worked in an office setting and 
cannot do so.  He further contends that his employment 
options are limited to manual labor; he feels he cannot do 
such work anymore because of his eyesight.  
Id., page 4.   

After having carefully reviewed the evidence of record, the 
Board concludes that a preponderance of  the competent 
medical evidence of record which discusses the veteran's 
unemployability ascribes his unemployability to non service-
connected causes.  For example, a September 2003 VA 
neurological examination report indicated that the veteran is 
"unemployed secondary to a work-related injury on his right 
knee."  Additionally, the veteran's private doctor, Dr. 
H.A.G., wrote in a January 2006 medical report that the 
veteran is "severely limited in all of his activities as a 
result of diminished visual acuity and osteoarticular 
limitations." [Emphasis added by the Board.] In this January 
2006 report, referring to a "series of significant 
antecedents that have contributed to [the veteran's] present 
condition",  Dr. H.A.G. not mentioned the veteran's service-
connected right eye disability and headaches, but also 
referred multiple surgeries the veteran has had on his right 
hand, bilateral carpal tunnel surgery on both hands, two 
right knee replacements in the past 10 years, bilateral 
calcaneal heel spurs, and arterial hypertension including 
coronary spasms.  Pertinently, Dr. H.A.G. ascribed the 
veteran's inability to "obtain and/or perform any type of 
trade and/or work" to all the above "conditions," not 
merely the veteran's service-connected disabilities alone.  

At the August 2008 hearing, the veteran submitted a lay 
statement from his brother, a builder, which stated that he 
could not hire the veteran as a carpenter primarily because 
of the veteran's eye disability, but also because "he has 
other medical conditions that do not mix with the carpentry 
trade."  See the August 2008 hearing transcript, page 4; see 
also a January 14, 2008 letter from the veteran's brother.  

Indeed, the veteran himself has admitted that non service-
connected problems interfere with his employability.  In a 
September 3, 2002 VA outpatient treatment record, the veteran 
reported that he had complaints of bilateral knee pain that 
restricted his ability to walk for longer than thirty 
minutes.  See the September 3, 2002 VA outpatient treatment 
report.  Significantly, the veteran admitted that he "has 
been unable to work since 1997 when he fell and injured his 
right knee and subsequently had the total knee arthroplasty 
in 1998."    

Further, there is no indication in the record that the 
veteran was fired from or quit any job due to his service-
connected disabilities.  A November 4, 1996 letter from the 
veteran's employer, N.T.C., stated that the veteran "is a 
very hard worker.  His attendance is excellent.  
Unfortunately our work load has slowed down and we had to lay 
him off."    The veteran testified at the August 2008 
hearing that he quit a job repairing lawn mowers because 
"they laid him off," and that the employer subsequently 
closed the shop.  See the August 2008 hearing transcript, 
page 10.  

Evidence which is arguably in the veteran's favor includes an 
opinion of an October 2003 VA examiner, who stated that the 
veteran is "visually disable," and "cannot work outdoors 
and indoors needs to wear heavy sunglasses . . . ."  
Crucially, however, the examiner did not indicate that the 
veteran's service connected eye and headache disabilities 
alone render the veteran unemployable.  

The medical and other evidence of record indicates that the 
veteran's service-connected disabilities are productive of 
diminished sight and frequent headache pain which can be said 
to interfere with his employability, particularly when 
reading and making precise measurements.  The evidence does 
not, however, demonstrate that the service-connected eye and 
headache disabilities, alone, render him unable to secure or 
follow a substantially gainful occupation.  See Moore, supra.  
The record shows that the reason for his unemployability at 
least in part due to his non service-connected knee, hand and 
cardiovascular disabilities.  

The Board does not in any way disagree that the veteran's 
service-connected eye and headache disabilities significantly 
limit his employability.  The Board believes, however, that 
the symptomatology associated with the service-connected eye 
and headache disabilities is appropriately compensated via 
the combined 70 percent rating which is currently assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed,  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The question to be answered in this case is not whether the 
veteran is incapable of doing an outdoor job requiring 
precise measuring or walking on high scaffolds because of his 
service-connected eye and headache disabilities; arguably, he 
cannot do such a job.  Rather, the question is whether he is 
precluded from securing and following a substantially gainful 
occupation due to such disabilities.  As discussed above, the 
answer is in the negative.  

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.

ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


